Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 01/28/2021, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims

3.	This action is in response to Applicant’s filing on 01/28/2021. Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to the judicial exception of an abstract idea.

	Claim 1 is a method but is directed to the judicial exception of an abstract idea. The claim recites the limitations of identifying an object in an image, predicting several volumes that comprise the object, determining a confidence level for each volume, and choosing a volume based on a confidence level. These limitations cover the collection and judgement of data. But for the recitation of ‘a computer vision system’, these limitations can be performed in the mind. For example, one could look at an image and determine there is an object. They could then draw out several predicted volumes that encompass the object and determine how likely the object is to fit inside the volumes. They could then choose the volume that seems like the best fit. The exception is not integrated into a practical application because ‘a computer vision system’ is simply a tool used to perform the exception. ‘a computer vision system’ is not significantly more because, as stated above, it is merely used as a tool to perform the exception.

	Claims 2-7 are ultimately dependent from claim 1 and recite further mental steps.

	Claims 8-14 have limitations similar to those in claims 1-7 and are rejected using the same rationale as seen above in claims 1-7.

Claims 15-20 have limitations similar to those in claims 1-7 and are rejected using the same rationale as seen above in claims 1-7.

6.	Claims 15-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim 15 is directed towards computer-readable storage media, which is considered a signal per se and is not one of the four statutory categories.

Claims 16-20 ultimately depend from claim 15 and are directed towards computer-readable storage media, which is considered a signal per se and is not one of the four statutory categories.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Szoke-Sieswerda et al., US 20200342240 A1 (herein referred to as Szoke), and in view of Malisiewicz et al., US 20180137642 A1 (herein referred to as Malisiewicz).

	Regarding claim 1, Szoke discloses identifying a three-dimensional (3D) object in at least one image, wherein at least one side of the 3D object is not visible (Paragraphs 0068 and 0073; system detects waste receptacle with camera), predicting a plurality of bounding boxes that comprise the 3D object based on a portion of the 3D object visible in the at least one image, wherein each bounding box of the plurality of bounding boxes comprises at least a portion of the 3D object (Paragraph 0084; bounding box coordinates can be predicted based on a set of bounding boxes), determining a confidence level for each bounding box of the plurality of bounding boxes, wherein the confidence level represents a likelihood that the bounding box encompasses the 3D object (Paragraph 0085; predicted class confidence is compared against an acceptability threshold; acceptability could be how well the object fits in the bounding box), and selecting a bounding box of the plurality of bounding boxes based on a predefined confidence bound and the confidence level for each bounding box (Paragraph 0085; bounding boxes can be filtered down based on confidence score that is greater than a pre-determined threshold), but fails to disclose the bounding boxes being volumetric. However, Malisiewicz discloses volumetric bounding boxes for cuboids using neural networks (Fig. 5C and Paragraph 0052). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Szoke to include volumetric bounding boxes. The motivation to do so would be to further identify objects in an increasingly accurate manner. For instance, by using volumetric bounding boxes, one could increase the classifier accuracy and allow the possibility for more objects to be identified. In the case of Szoke, this could be more trash receptacle shapes, etc.

	Regarding claim 2, Szoke in view of Malisiewicz discloses all the limitations of claim 1. Szoke further discloses sampling a plurality of points from at least two volumes of the plurality of volumes (Paragraph 0086; bounding boxes are compared for overlap similarity) and for each plurality of points, identifying the number of volumes of the plurality of volumes comprising the point (Paragraph 0086; Intersection over Union can be used to determine area overlaps between bounding boxes, overlapped areas comprise a multitude of similar points; bounding boxes that have overlap are identified).

	Regarding claim 3, Szoke discloses all the limitations of claim 2. Szoke further discloses determining a confidence level for each volume of the plurality of volumes is based on the number of volumes comprising each point (Paragraphs 0085-0086; confidence level is based on bounding box, bounding boxes may be merged if they have a similarity greater than a threshold).

	Regarding claim 4, Szoke in view of Malisiewicz discloses all the limitations of claim 1. Szoke further discloses the computer vision system being coupled to a robotic device, the robot device comprising at least one picking element (Fig. 1, Paragraph 0048; system comprises a detection unit and an arm for grasping the waste receptacle).

	Regarding claim 5, Szoke discloses all the limitations of claim 4. Szoke further discloses directing the robotic device to attempt to pick up the 3D object using the picking element, based on the selected volume (Paragraph 0089; picking up the waste receptacle is based on the candidate object, which includes the object classifier and is dependent on the type of waste receptacle).

	Regarding claim 6, Szoke discloses all the limitations of claim 5. Szoke further discloses determining that the robotic device successfully picked up the 3D object using the picking element (Paragraph 0110; once the waste receptacle is dumped into the collection bin, a new image is taken, system would know when the process is finished).

	Regarding claim 7, Szoke in view of Malisiewicz discloses all the limitations of claim 1. Szoke further discloses one or more cameras (Paragraph 0048; system comprises a camera).

	Regarding claims 8-14, the claim limitations are similar to those in claims 1-7 and are rejected using the same rationale as seen above in claims 1-7.

	Regarding claims 15-19, the claim limitations are similar to those in claims 1-7 and are rejected using the same rationale as seen above in claims 1-7.

Regarding claim 20, a portion of the claim limitations are similar to those in claim 7 and are rejected using the same rationale as seen above in claim 7. Additionally, Szoke further discloses directing the robotic device to move the 3D object to a new location (Fig. 1, Paragraph 0110; once a trash receptacle is picked up, it would obviously be placed back down since a new image is being taken for a new iteration of the process).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200273090 A1, by Ayush et al., is relevant to the current application because it discloses generating bounding boxes for detected objects in an environment.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664